DETAILED ACTION
Claims 1-15, 20 and 27-40 are pending. 
Claims 1-15, 20 and 27-40 are rejected.
Claims 31-36 are new.
Claims 16-19 and 21-26 are cancelled.
This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-7, 14, 15, 20, 27-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Molavian Jazi et al., US Pub. 2019/0159135 (hereinafter Jazi) in view of Li et al., US Pub. 2021/0227542 (hereinafter Li).

With respect to claim 1, Jazi teaches a method of wireless communication at a user equipment (UE) (fig. 1, remote unit 102), comprising:
determining to select an uplink (UL) beam having a higher effective isotropic
radiated power (EIRP) capability than a current beam EIRP capability associated with a current beam
for transmitting on UL when at least one of a target transmit power based on a transit power
control (TPC) exceeds the current beam EIRP capability or when an amount of data in a buffer of the UE is greater than a data threshold ([0133], “if a multi-panel UE operates with a gNB beam using a UE beam to a UE panel, and the UE is configured with a positive TPC command that may cause the UE to exceed a maximum configured output power for the UE panel (e.g., PCMAX,c,b) or the UE is operating in a power-limited mode, the UE may initiate an UE TX beam sweeping (e.g., a U3 UL beam management procedure) to determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a larger panel-PCMAX,c,b. In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”);
determining, upon determining to select the UL beam, a set of UL beams, each UL beam of the set of UL beams being associated  with a respective EIRP capability satisfying an EIRP capability threshold and a respective beamforming direction corresponding to a beamforming direction associated with the current beam ([0133], “determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a panel-PCMAX,c,b.”, operating with the same gNB beam implies that the direction of the new UE beam is (nearly) the same as the direction of the current UE UL beam);
selecting a first UL beam of the set of UL beams ([0133], “……In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”); and
transmitting an uplink communication on the first UL beam ([0133], “…….In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”).
Jazi teaches determining to select an uplink (UL) beam having a higher effective isotropic radiated power (EIRP) capability than a current beam EIRP capability associated with a current beam for transmitting on UL when at least one of a target transmit power based on a transit power control (TPC) exceeds the current beam EIRP capability or when an amount of data in a buffer of the UE is greater than a data threshold, but is silent on “the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam”.
However Li teaches the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam ([0085], “In accordance with an exemplary embodiment where the radio device such as a UE performs the procedure illustrated in FIG. 6, the UE may collect the required information by, for example, calculating the EIRP per beam in the unlicensed band, determining the UE's SIR value in the licensed band, and/or checking the load status in the licensed band”; [0086], “………For example, the EIRP limit in the unlicensed band may determine the maximum number of antennas allocated in the unlicensed band….”; [0061], “…….the maximum number of antennas allocated in the second frequency band may be determined by the radiated power limit (such as the EIRP limit) in the second frequency band….”, EIRP capability is based on the number of antenna elements).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the Jazi system to include the feature “the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam”, as disclosed by Li because it provides a solution of antenna configuration in a communication network, which may enable multiple antennas to be shared between different frequency bands such as licensed and unlicensed bands, so as to improve system performance and energy efficiency of the communication network  (See Li: [0006]).


With respect to claim 14, Jazi teaches an apparatus (fig. 2, remote unit 102) for wireless communication at a user equipment (UE) (fig. 1, remote unit 102 in wireless communication), comprising:
means (fig. 2, processor 202) for determining to select an uplink (UL) beam having a higher effective isotropic radiated power (EIRP) capability than a current beam EIRP capability associated with a current beam for transmitting on UL when at least one of a target transmit power based on a transit power control (TPC) exceeds the current beam EIRP capability or when an
amount of data in a buffer of the UE is greater than a data threshold ([0133], “if a multi-panel UE operates with a gNB beam using a UE beam to a UE panel, and the UE is configured with a positive TPC command that may cause the UE to exceed a maximum configured output power for the UE panel (e.g., PCMAX,c,b) or the UE is operating in a power-limited mode, the UE may initiate an UE TX beam sweeping (e.g., a U3 UL beam management procedure) to determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a larger panel-PCMAX,c,b. In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”);
means (fig. 2, processor 202) for determining, upon determining to select the UL beam, a set of UL beams, each UL beam of the set of UL beams being associated with a respective EIRP capability satisfying an EIRP capability threshold and a respective beamforming direction corresponding to a beamforming direction associated with the current beam ([0133], “determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a panel-PCMAX,c,b.”, operating with the same gNB beam implies that the direction of the new UE beam is (nearly) the same as the direction of the current UE UL beam);
means for selecting (fig. 2, processor 202) a first UL beam of the set of UL beams ([0133], “……In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”); and
means for transmitting (fig. 2, transmitter 210) an uplink communication on the first UL beam ([0133], “…….In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”).
Jazi teaches means for determining to select an uplink (UL) beam having a higher effective isotropic radiated power (EIRP) capability than a current beam EIRP capability associated with a current beam for transmitting on UL when at least one of a target transmit power based on a transit power control (TPC) exceeds the current beam EIRP capability or when an amount of data in a buffer of the UE is greater than a data threshold, but is silent on “the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam”.
However Li teaches the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam ([0085], “In accordance with an exemplary embodiment where the radio device such as a UE performs the procedure illustrated in FIG. 6, the UE may collect the required information by, for example, calculating the EIRP per beam in the unlicensed band, determining the UE's SIR value in the licensed band, and/or checking the load status in the licensed band”; [0086], “………For example, the EIRP limit in the unlicensed band may determine the maximum number of antennas allocated in the unlicensed band….”; [0061], “…….the maximum number of antennas allocated in the second frequency band may be determined by the radiated power limit (such as the EIRP limit) in the second frequency band….”, EIRP capability is based on the number of antenna elements).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the Jazi system to include the feature “the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam”, as disclosed by Li because it provides a solution of antenna configuration in a communication network, which may enable multiple antennas to be shared between different frequency bands such as licensed and unlicensed bands, so as to improve system performance and energy efficiency of the communication network  (See Li: [0006]).


With respect to claim 27, Jazi teaches an apparatus (fig. 2, remote unit 102) for wireless communication at a user equipment (UE) (fig. 1, remote unit 102 in wireless communication), comprising:
a memory (fig. 2, memory 204), and
at least one processor (fig. 2, processor 202) coupled to the memory and configured to:
determine to select an uplink (UL) beam having a higher effective isotropic
radiated power (EIRP) capability than a current beam EIRP capability associated with a current beam
for transmitting on UL when at least one of a target transmit power based on transit power
control (TPC) exceeds the current beam EIRP capability or when an amount of data in a buffer of the UE is greater than a data threshold ([0133], “if a multi-panel UE operates with a gNB beam using a UE beam to a UE panel, and the UE is configured with a positive TPC command that may cause the UE to exceed a maximum configured output power for the UE panel (e.g., PCMAX,c,b) or the UE is operating in a power-limited mode, the UE may initiate an UE TX beam sweeping (e.g., a U3 UL beam management procedure) to determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a larger panel-PCMAX,c,b. In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”);
determine, upon determining to select the UL beam, a set of UL beams, each UL beam of the set of UL beams being associated with a respective EIRP capability satisfying an EIRP capability threshold and a respective beamforming direction corresponding to a beamforming direction associated with the current beam ([0133], “determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a panel-PCMAX,c,b.”, operating with the same gNB beam implies that the direction of the new UE beam is (nearly) the same as the direction of the current UE UL beam);
select a first UL beam of the set of UL beams ([0133], “……In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”); and
transmit an uplink communication on the first UL beam ([0133], “…….In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”).
Jazi teaches determining to select an uplink (UL) beam having a higher effective isotropic radiated power (EIRP) capability than a current beam EIRP capability associated with a current beam for transmitting on UL when at least one of a target transmit power based on a transit power control (TPC) exceeds the current beam EIRP capability or when an amount of data in a buffer of the UE is greater than a data threshold, but is silent on “the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam”.
However Li teaches the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam ([0085], “In accordance with an exemplary embodiment where the radio device such as a UE performs the procedure illustrated in FIG. 6, the UE may collect the required information by, for example, calculating the EIRP per beam in the unlicensed band, determining the UE's SIR value in the licensed band, and/or checking the load status in the licensed band”; [0086], “………For example, the EIRP limit in the unlicensed band may determine the maximum number of antennas allocated in the unlicensed band….”; [0061], “…….the maximum number of antennas allocated in the second frequency band may be determined by the radiated power limit (such as the EIRP limit) in the second frequency band….”, EIRP capability is based on the number of antenna elements).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the Jazi system to include the feature “the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam”, as disclosed by Li because it provides a solution of antenna configuration in a communication network, which may enable multiple antennas to be shared between different frequency bands such as licensed and unlicensed bands, so as to improve system performance and energy efficiency of the communication network  (See Li: [0006]).


With respect to claim 30, Jazi teaches a non-transitory computer-readable medium ([0031]-[0032]; [0054], memory 204) comprising computer executable instructions that when executed by one or more processors of a user equipment (UE) (fig. 1, remote unit 102) cause the UE to perform a method of wireless communication, comprising:
determining to select an uplink (UL) beam having a higher effective isotropic radiated power (EIRP) capability than a current beam EIRP capability associated with a current beam for transmitting on UL when at least one of a target transmit power based on transit power control (TPC) exceeds the current beam EIRP capability or when an amount of data in a buffer of the UE is greater than a data threshold ([0133], “if a multi-panel UE operates with a gNB beam using a UE beam to a UE panel, and the UE is configured with a positive TPC command that may cause the UE to exceed a maximum configured output power for the UE panel (e.g., PCMAX,c,b) or the UE is operating in a power-limited mode, the UE may initiate an UE TX beam sweeping (e.g., a U3 UL beam management procedure) to determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a larger panel-PCMAX,c,b. In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”);
determining, upon a determination to select the UL beam, a set of UL beams, each UL beam of the set of UL beams being associated with a respective EIRP capability satisfying an EIRP capability threshold and a respective beamforming direction corresponding to a beamforming direction associated with the current beam ([0133], “determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a panel-PCMAX,c,b.”, operating with the same gNB beam implies that the direction of the new UE beam is (nearly) the same as the direction of the current UE UL beam);
selecting a first UL beam of the set of UL beams ([0133], “……In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”); and
transmitting an uplink communication on the first UL beam ([0133], “…….In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”).
Jazi teaches determining to select an uplink (UL) beam having a higher effective isotropic radiated power (EIRP) capability than a current beam EIRP capability associated with a current beam for transmitting on UL when at least one of a target transmit power based on a transit power control (TPC) exceeds the current beam EIRP capability or when an amount of data in a buffer of the UE is greater than a data threshold, but is silent on “the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam”.
However Li teaches the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam ([0085], “In accordance with an exemplary embodiment where the radio device such as a UE performs the procedure illustrated in FIG. 6, the UE may collect the required information by, for example, calculating the EIRP per beam in the unlicensed band, determining the UE's SIR value in the licensed band, and/or checking the load status in the licensed band”; [0086], “………For example, the EIRP limit in the unlicensed band may determine the maximum number of antennas allocated in the unlicensed band….”; [0061], “…….the maximum number of antennas allocated in the second frequency band may be determined by the radiated power limit (such as the EIRP limit) in the second frequency band….”, EIRP capability is based on the number of antenna elements).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the Jazi system to include the feature “the current beam EIRP capability being based on a quantity of antenna elements associated with the current beam”, as disclosed by Li because it provides a solution of antenna configuration in a communication network, which may enable multiple antennas to be shared between different frequency bands such as licensed and unlicensed bands, so as to improve system performance and energy efficiency of the communication network  (See Li: [0006]).


With respect to claims 2 and 28, Jazi teaches further comprising: selecting a first downlink (DL) beam for receiving on DL based on the first UL beam; and receiving, from a base station, a downlink communication on the first DL beam ([0065], As used herein, in some embodiments, a TX beam and RX beam correspondence configured at a TRP and a UE may be as follows……… and a TX beam and RX beam correspondence at a UE may be maintained if at least one of the following is satisfied: 1) the UE is able to determine a UE TX beam for an uplink transmission based on the UE's downlink measurement on the UE's one or more RX beams; and the UE is able to determine a UE RX beam for downlink reception based on the TRP's indication based on an uplink measurement on the UE's one or more TX beams”).


With respect to claim 15, Jazi teaches further comprising: means (fig. 2, processor 202) for selecting a first downlink (DL) beam for receiving on DL based on the first UL beam; and means (fig. 2, receiver 212) for receiving, from a base station, a downlink communication on the first DL beam ([0065], As used herein, in some embodiments, a TX beam and RX beam correspondence configured at a TRP and a UE may be as follows……… and a TX beam and RX beam correspondence at a UE may be maintained if at least one of the following is satisfied: 1) the UE is able to determine a UE TX beam for an uplink transmission based on the UE's downlink measurement on the UE's one or more RX beams; and the UE is able to determine a UE RX beam for downlink reception based on the TRP's indication based on an uplink measurement on the UE's one or more TX beams”).


With respect to claims 3 and 31, Jazi teaches wherein the first DL beam is a same as the first UL beam ([0065], As used herein, in some embodiments, a TX beam and RX beam correspondence configured at a TRP and a UE may be as follows……… and a TX beam and RX beam correspondence at a UE may be maintained if at least one of the following is satisfied: 1) the UE is able to determine a UE TX beam for an uplink transmission based on the UE's downlink measurement on the UE's one or more RX beams; and the UE is able to determine a UE RX beam for downlink reception based on the TRP's indication based on an uplink measurement on the UE's one or more TX beams”).


With respect to claims 4 and 32, Jazi teaches wherein selecting the first DL beam based on the first UL beam is performed when there is UL/DL beam correspondence ([0065], As used herein, in some embodiments, a TX beam and RX beam correspondence configured at a TRP and a UE may be as follows……… and a TX beam and RX beam correspondence at a UE may be maintained if at least one of the following is satisfied: 1) the UE is able to determine a UE TX beam for an uplink transmission based on the UE's downlink measurement on the UE's one or more RX beams; and the UE is able to determine a UE RX beam for downlink reception based on the TRP's indication based on an uplink measurement on the UE's one or more TX beams”).


With respect to claims 6 and 34, Jazi teaches wherein the set of UL beams comprises one UL beam with a highest EIRP capability ([0133], “……..any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a larger panel-PCMAX,c,b”).


With respect to claims 7, 20 and 29, Jazi teaches wherein the EIRP capability threshold is based on the target transmit power after determining that the target transmit power based on the TPC exceeds the current beam EIRP capability ([0133], “……..any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a larger panel-PCMAX,c,b”).


Claims 5, 9-11, 33, 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Jazi in view of Li and further in view of Marinier et al., WO2017/196612 (hereinafter Marinier).

With respect to claims 5 and 33, Jazi in view of Li is silent on “wherein the data threshold is greater than or equal to zero bytes”.
However, Marinier teaches wherein the data threshold is greater than or equal to zero bytes ([0194], "A UE may trigger an uplink fall-back procedure under multiple scenarios, such as when receiving ramp-up TPC bits and reaching the maximum EIRP of the beam class while receiving downlink NACK of the data beam transmission, when receiving a pre-defined number of NACK messages for a specific uplink beam used for data transmissions", the cited phrase states that the beam selection is triggered when a specific number of NACKs is received, implying that at this event a certain amount of data packets is in the (retransmission) buffer of the UE).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the combined Jazi-Li system to include the feature “wherein the data threshold is greater than or equal to zero bytes”, as disclosed by Marinier because it enables systems to increase throughput and maintain adequate coverage in higher frequency bands  (See Marinier: [0005]).



With respect to claims 9 and 36, Jazi in view of Li is silent on “wherein selecting the first UL beam of the set of UL beams includes identifying that the first UL beam is associated with an EIRP that is relatively a same EIRP as a current beam EIRP associated with the current beam”.
However, Marinier teaches wherein selecting the first UL beam of the set of UL beams includes identifying that the first UL beam is associated with an EIRP that is relatively a same EIRP as a current beam EIRP associated with the current beam ([0194], "A UE may trigger an uplink fall-back procedure under multiple scenarios, such as when receiving ramp-up TPC bits and reaching the maximum EIRP of the beam class while receiving downlink NACK of the data beam transmission……"; [0196]; [0197], “When setting transmit power per element in accordance with a selected beam class, a UE, for example, may increase transmit power to compensate for a reduced beamforming gain when using a lower beam class"; the cited phrase implies that the EIRP of the fall-back beam is (nearly) the same as of the previously used beam).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the combined Jazi-Li system to include the feature “wherein selecting the first UL beam of the set of UL beams includes identifying that the first UL beam is associated with an EIRP that is relatively a same EIRP as a current beam EIRP associated with the current beam”, as disclosed by Marinier because it enables systems to increase throughput and maintain adequate coverage in higher frequency bands  (See Marinier: [0005]).



With respect to claims 10 and 37, Jazi in view of Li is silent on “wherein the EIRP of the first UL beam is less than or equal to the current beam EIRP”.
However, Marinier teaches wherein the EIRP of the first UL beam is less than or equal to the current beam EIRP ([0194], "A UE may trigger an uplink fall-back procedure under multiple scenarios, such as when receiving ramp-up TPC bits and reaching the maximum EIRP of the beam class while receiving downlink NACK of the data beam transmission……"; [0196]; [0197], “When setting transmit power per element in accordance with a selected beam class, a UE, for example, may increase transmit power to compensate for a reduced beamforming gain when using a lower beam class"; the cited phrase implies that the EIRP of the fall-back beam is (nearly) the same as of the previously used beam).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the combined Jazi-Li system to include the feature “wherein the EIRP of the first UL beam is less than or equal to the current beam EIRP”, as disclosed by Marinier because it enables systems to increase throughput and maintain adequate coverage in higher frequency bands  (See Marinier: [0005]).




With respect to claims 11 and 38, Jazi in view of Li is silent on “wherein selecting the first UL beam of the set of UL beams includes identifying that the first UL beam is associated with a pathloss larger than a current beam pathloss associated with the current beam”.
However, Marinier teaches wherein selecting the first UL beam of the set of UL beams includes identifying that the first UL beam is associated with a pathloss larger than a current beam pathloss associated with the current beam ([0194], "A UE may trigger an uplink fall-back procedure under multiple scenarios, such as when receiving ramp-up TPC bits and reaching the maximum EIRP of the beam class while receiving downlink NACK of the data beam transmission"; [0196], "When selecting another beam class to continue uplink data transmissions, a new beam class may be the lowest beam class or a beam class with a pre-defined offset lower than the used beam class. Also, for example, a new beam class may have a wider beam width or a different beam center direction", usage of a different beam center direction for the fall-back beam implies usage of a non-optimal path (i.e. larger path loss) with respect to the path of the previous beam).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the combined Jazi-Li system to include the feature “wherein selecting the first UL beam of the set of UL beams includes identifying that the first UL beam is associated with a pathloss larger than a current beam pathloss associated with the current beam”, as disclosed by Marinier because it enables systems to increase throughput and maintain adequate coverage in higher frequency bands  (See Marinier: [0005]).


	

Claims 8 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Jazi in view of Li and further in view of John Wilson et al., US Pub. 2018/0263024 (hereinafter John Wilson).

With respect to claims 8 and 35, Jazi in view of Li is silent on “wherein the EIRP capability threshold is based at least on a maximum EIRP capability”.
However, John Wilson teaches wherein the EIRP capability threshold is based at least on a maximum EIRP capability ([0095], “…… In some cases, the UE may determine an amount of transmit power needed for an uplink transmission. In some cases, the UE may determine a transmit power of a selected uplink transmit beam is less than a maximum transmit power of the UE by a threshold amount……”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the combined Jazi-Li system to include the feature “wherein the EIRP capability threshold is based at least on a maximum EIRP capability”, as disclosed by John Wilson because it enables systems to increase throughput and maintain adequate coverage in higher frequency bands.




Claims 12-13 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Jazi in view of Li, further in view of Marinier, and further in view of John Wilson et al., US Pub. 2018/0263024 (hereinafter John WIlson).


With respect to claims 12 and 39, Jazi in combination with Li and Marinier is silent on “wherein the EIRP of the first UL beam is greater than or equal to the current beam EIRP”.
However, John Wilson teaches wherein the EIRP of the first UL beam is greater than or equal to the current beam EIRP ([0095], “The UE may select the transmit beam based on several metrics such as, for example, signal-to-noise ratio (SNR) and/or reference signal receive power (RSRP) measured for different beams corresponding to different port sets. In some cases, for example, a UE may determine that a signal to noise ratio (SNR) of the selected transmit beam is greater than a SNR of a previously selected uplink transmit beam by a threshold amount. ……”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the combined Jazi-Li-Marinier system to include the feature “wherein the EIRP of the first UL beam is greater than or equal to the current beam EIRP”, as disclosed by John Wilson because it enables systems to increase throughput and maintain adequate coverage in higher frequency bands.



With respect to claims 13 and 40, Jazi in view of Marinier is silent on “wherein selecting the first UL beam of the set of UL beams includes identifying that the first UL beam is associated with a pathloss smaller than a current beam pathloss associated with the current beam”.
However, John Wilson teaches wherein selecting the first UL beam of the set of UL beams includes identifying that the first UL beam is associated with a pathloss smaller than a current beam pathloss associated with the current beam ([0095], “The UE may select the transmit beam based on several metrics such as, for example, signal-to-noise ratio (SNR) and/or reference signal receive power (RSRP) measured for different beams corresponding to different port sets. In some cases, for example, a UE may determine that a signal to noise ratio (SNR) of the selected transmit beam is greater than a SNR of a previously selected uplink transmit beam by a threshold amount. ……”, as the transmission power of CSI-RS on different ports is normally the same, higher SNR implies a smaller path loss).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the combined Jazi-Li-Marinier system to include the feature “wherein selecting the first UL beam of the set of UL beams includes identifying that the first UL beam is associated with a pathloss smaller than a current beam pathloss associated with the current beam”, as disclosed by John Wilson because it enables systems to increase throughput and maintain adequate coverage in higher frequency bands



Response to Arguments
The applicant’s arguments are moot in view of the new grounds of rejection introduced in this office action


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                         6/2/2022                                                                                                                                                                                                        

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477